DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination (filed 17 March 2022) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01 September 2021 and 17 March 2022 have been entered.
 
Claim Objections
Claims are objected to because of the following informalities: 
cl.1 
“each of the plurality of protrusions circumferentially offset from each of the plurality of recesses…wherein the tangent is located at the most radially distal point, from a centerline of the liner assembly, of each of the plurality of protrusions” is believed to be in error for --each of the plurality of protrusions circumferentially offset from each of the plurality of recesses relative to a centerline of the liner assembly…wherein the tangent is located at the most radially distal point, from [[a]] the centerline of the liner assembly, of each of the plurality of protrusions--
“tangent of each protrusion” is believed to be in error for --tangent of each of the plurality of protrusions--
“tangent of each recess” is believed to be in error for --tangent of each of the plurality of recesses--
“on one surface fluidly” is believed to be in error for --on one surface of the intermediate member fluidly--
cl.2: 
“the protrusions” is believed to be in error for --the plurality of protrusions--
“the metal” is believed to be in error for --the corrugated metal--
cl.15: “on one surface fluidly” is believed to be in error for --on one surface of the intermediate member fluidly--
cl.22-23: “a protrusion and a recess of the plurality of protrusions and the plurality of recesses” is believed to be in error for -- a protrusion of the plurality of protrusions and a recess of the plurality of recesses--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the recitation “the intermediate member is coupled to the support member at a position inward of the first plurality of apertures” (emphasis added) is new matter not supported by the original disclosure under 112(a). The original disclosure depicts (Figs 3-4) the first plurality of apertures (30) extending through the support member (16) to the radially innermost surface (46) of the support member, and the coupling (at 24) of the support member with the intermediate member being at the radially innermost surface of the support member (Fig 3). Thus, at least the radially innermost end of the first plurality of apertures are at the same radial position as the coupling of the support member and the intermediate member. See also, rejection under 112b below.
Regarding claim 23, the recitation “the hole is disposed in the extension without being in fluid communication with the protrusion or the recess” is new matter not supported under 112(a). The original disclosure explicitly depicts the holes (28) being in fluid communication with at least the adjacent protrusion and recess as shown in Fig 3 to provide fluid communication of cooling air from a first cooling passage (32) to a second cooling passage (34). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the recitation the intermediate member is coupled to the support member at a position inward of the first plurality of apertures” renders the claim indefinite because it is unclear whether Applicant intends to claim features that are not supported under 112a as discussed above, or whether Applicant has recited the limitation in error. Furthermore, it is unclear whether the first plurality of apertures refers to the entire extent of the holes 30 from surface 44 to surface 46 (wherein at least the end of the apertures on surface 46 is at a same radial position as the coupling of the intermediate member with the outer support member), or whether the recitation refers to just the opening on the surface 44 (such that the coupling is radially inward of the apertures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-10, 12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 5363654 in view of Bunker 20170089579 and Rudrapatna 20100095679.
Regarding claim 1, Lee teaches a liner assembly (38) for a combustor (18), comprising: 
a support member (64); 
an intermediate member (40) having a plurality of protrusions (42) and a plurality of recesses (44), 
each of the plurality of protrusions circumferentially offset (about axis 11) from each of the plurality of recesses (Figs 1-2), 
the intermediate member being coupled to the support member at a tangent of each protrusion (Fig 2), 
wherein the tangent is located at the most radially distal point, from a centerline (11) of the liner assembly (note, Lee discusses the liner assembly with reference to inner liner of combustor 18, however, Lee further teaches the liner assembly is applicable to the outer liner of the combustor in Col.3 ll.39-49), of each of the plurality of protrusions (Figs 1-2); and 
a liner member (36) supported by the intermediate member (Fig 2), 
the liner member (36) being coupled to the intermediate member at a tangent of each recess (Fig 2) and defining a combustion chamber (in 18) of the combustor (Figs 1-2), 
wherein the tangent is located at the most radially proximal point, from the centerline, of each of the plurality of recesses (Fig 2), 
wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 2) and includes a plurality of apertures (50), 
wherein the plurality of apertures are spaced apart from the support member (Fig 2), and 
wherein each of the plurality of apertures comprises a hole (Fig 2) with an entry opening (Fig 2 below) on one surface (46) fluidly connected to an exit opening (Fig 2 below) on an opposite surface (48) of the intermediate member (Fig 2), 

    PNG
    media_image1.png
    674
    921
    media_image1.png
    Greyscale

the entry opening and the exit opening spaced apart by a thickness (from 46 to 48) of the intermediate member (Fig 2) and defining a volume of the hole (Fig 2).
Lee does not teach the liner member comprised of a plurality of tiles spaced apart by open passages and each of the plurality of tiles comprised of a ceramic matrix composite material.
However, Bunker ([0003-4]) teaches ceramic matrix composite (CMC) materials for high temperature applications such as the combustor liner of the combustion chamber because the material has a higher heat temperature capability. Note, Bunker’s combustor liner CMC component (82) comprises complex geometry and holes (Figs 2-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee to use CMC as the liner member material as taught by Bunker, because MPEP2144.07 provides that the selection of a known material, i.e. CMC, based on its suitability for its intended use, i.e. as high temperature material for combustors, was an obvious extension of prior art teachings, in order to provide high temperature resistance for components such as combustor walls (Bunker, 82; [0003-4]; Figs 2-7). 
Lee in view of Bunker does not teach the liner member being comprised of tiles spaced apart by open passages.
However, Rudrapatna teaches it was known to form inner combustor liners (136) as tiles (158, 159, 160, and 161) with open passages therebetween (200, 300; [0031, 33]) to facilitate thermal expansion between the tiles ([0033]) thereby reducing thermally induced hoop stresses ([0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee in view of Bunker to use the tiles with open passages therebetween as in Rudrapatna, in order to facilitate thermal expansion between the tiles and thereby eliminate/reduce hoop stress in the liner (Rudrapatna [0005, 0033]).
Regarding claim 2, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the intermediate member comprises a corrugated metal (Col.3 ll.50-61; Col.4 ll.45-52; brazing defined as a method of joining to metals with a third metal according to Merriam Webster Dictionary) and the protrusions are defined by a plurality of corrugations of the metal which protrude radially and distally from the centerline of the liner assembly (Figs 1-2; Col.3 ll.39-61).
Regarding claim 3, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the support member with the intermediate member define a first passage (52 at least partially bounded by 46) and the intermediate member with the liner member define a second passage (62 at least partially bounded by 48).
Regarding claim 6, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image2.png
    674
    921
    media_image2.png
    Greyscale

Lee further teaches a portion (Fig 2 above) of the intermediate member which includes the plurality of apertures is spaced apart from the liner member and the support member (the portion(s) of the intermediate member 44 comprising holes, and not in contact with dividers 56/58 of the liner member 36).
Regarding claim 7, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the intermediate member is configured to expand between the support member and the liner member during combustion within the combustor (combustion in the combustor causes heat release and increase in temperature of the liner assembly, which is accompanied by the thermal expansion of all the components of the liner assembly including the intermediate member between the support member and the liner member, Col.3 ll.39-44).
Regarding claim 9, Lee teaches a liner assembly (38) for a combustor (18), comprising: 
a support member (64); 
an intermediate member (40) having a first surface (46) facing the support member (Fig 2) and a second surface (48) opposite the first surface (Fig 2), 
wherein the intermediate member comprises a plurality of protrusions (42) and a plurality of recesses (44), 
each of the plurality of protrusions offset from each of the plurality of recesses (Fig 2), 
the intermediate member supported by the support member at the most radially distal point (on 42; Fig 2), from a centerline (11) of the liner assembly (note, Lee discusses the liner assembly with reference to inner liner of combustor 18, however, Lee further teaches the liner assembly is applicable to the outer liner of the combustor in Col.3 ll.39-49), of each of the plurality of protrusions (Figs 1-2); 
a liner member (36) supported by the intermediate member (Fig 2) at the most radially proximal point (at 44), from the centerline, of each of the plurality of recesses (as discussed above, Lee teaches the liner assembly is applicable to the outer liner of the combustor in Col.3 ll.39-49), 
wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 2), 
wherein the liner member defines a combustion chamber (in 18) of the combustor (Figs 1-2); 
a first gas passage (52 at least partially bounded by 46) positioned along the first surface of the intermediate member (Fig 2); and 
a second gas passage (62 at least partially bounded by 48) positioned along the second surface of the intermediate member (Fig 2), 
wherein the intermediate member comprises a plurality of apertures (50) to direct at least a portion (68) of a first cooling gas (54) flowing through the first gas passage into the second gas passage (Fig 2), and 
wherein the plurality of apertures are spaced apart from the support member (Fig 2), and 
wherein each of the plurality of apertures comprises a hole (Fig 2) with an entry opening (Fig 2 below) on the first surface fluidly connected to an exit opening (Fig 2 below) on the second surface of the intermediate member (Fig 2), the entry opening and the exit opening spaced apart by a thickness (from 46 to 48) of the intermediate member and defining a volume of the hole (Fig 2).

    PNG
    media_image1.png
    674
    921
    media_image1.png
    Greyscale

Lee further teaches the portion of the first cooling gas flowing through the second gas passage flowing on a radially outer side of the liner (Figs 1-2; Col.3 ll.39-49).
Lee does not teach the liner member comprised of a plurality of tiles spaced apart by open passages such that the open passages allow the air flowing on the radially outer side of the liner to flow into the combustion chamber; and each of the plurality of tiles comprised of a ceramic matrix composite material. 
However, Bunker ([0003-4]) teaches ceramic matrix composite (CMC) materials for high temperature applications such as the combustor liner of the combustion chamber because the material has a higher heat temperature capability. Note, Bunker’s combustor liner CMC component (82) comprises complex geometry and holes (Figs 2-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee to use CMC as the liner member material as taught by Bunker, because MPEP2144.07 provides that the selection of a known material, i.e. CMC, based on its suitability for its intended use, i.e. as high temperature material for combustors, was an obvious extension of prior art teachings, in order to provide high temperature resistance for components such as combustor walls (Bunker, 82; [0003-4]; Figs 2-7). 
Lee in view of Bunker does not teach the liner member being comprised of tiles spaced apart by open passages such that the open passages allow the portion of the first cooling gas flowing through the second gas passage to flow into the combustion chamber.
However, Rudrapatna teaches it was known to form inner combustor liners (136) as tiles (158, 159, 160, and 161) with open passages therebetween (200, 300; [0031, 33]) that allow a cooling gas flowing on a radially outer side of the liner to flow into the combustion chamber ([0031, 33]); the tiles being advantageous over a single annular wall by facilitating thermal expansion between the tiles ([0033]) thereby reducing thermally induced hoop stresses ([0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee in view of Bunker to use the tiles with open passages therebetween as in Rudrapatna, in order to facilitate thermal expansion between the tiles and thereby eliminate/reduce hoop stress in the liner (Rudrapatna [0005, 0033]).
Regarding claim 10, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the first gas passage is parallel to the second gas passage (Fig 2).
Regarding claim 12, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the plurality of apertures in the intermediate member control gas flow through the liner assembly (the air 54 only passes into the second passages via the apertures 50, therefore the apertures control the flow into the second passages from the first passages; Fig 2).
Regarding claim 14, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the intermediate member is coupled to the support member and to the liner member (Col.2 ll.24-31; Col.4 ll.50-52).
Regarding claim 22, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    674
    921
    media_image3.png
    Greyscale

Lee further teaches the intermediate member comprises an extension (Fig 2 above) between a protrusion (Fig 2 above) and a recess (Fig 2 above) of the plurality of protrusions and the plurality of recesses (Fig 2), and wherein the hole (at least one of 50) is disposed in the extension (Fig 2) and does not abut the liner member nor the support member (at least one of 50 does not abut 64 and does not abut 36/56).

Claims 4-5, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bunker and Rudrapatna, and further in view of Snider 8727714.
Regarding claim 4, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches flow of a gas (54) into the first passage and the plurality of apertures of the intermediate member permit flow of the gas into the second passage (as 68).
Lee in view of Bunker and Rudrapatna does not teach the support member includes a plurality of apertures permitting the flow of gas (into the first passage).
However, Snider teaches a liner assembly (10) for a combustor (col.3 ll.38-41), comprising: 
a support member (26) including a first plurality of apertures (28) permitting a flow of gas into the liner assembly (Figs 6, 16); 
an intermediate member (22) including a second plurality of apertures (29) spaced apart from the support member (Figs 6, 16); and 
a liner member (16) supported by the intermediate member, 
wherein the liner member defines a hot combustion gas duct (Fig 1), and
wherein the intermediate member is positioned intermediate the support member and the liner member (Figs 6, 16).
Snider further teaches the first plurality of apertures (28) used to meter the flow of cooler air into the liner assembly (Col.3 ll.50-51); and a third plurality of holes (31) in the liner member to provide film cooling on the hot gas path side of the liner member (Col.6 ll.54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member (with nondescript means of receiving cooling air 54) of Lee in view of Bunker and Rudrapatna to use the metering holes (and film cooling holes) of Snider to receive cooling air into (and through) the liner assembly, in order to provide metered flow through the assembly and adequate pressure drop for film cooling of the liner member (Snider, Col.2 ll.37-46).
 Regarding claim 5, Lee in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the claimed invention as discussed above. Lee further teaches the apertures in the intermediate member being used for impingement cooling (Col.3 ll.61-64).
 Lee in view of Bunker, Rudrapatna, and Snider as discussed so far, does not teach the plurality of apertures of the intermediate member have smaller flow areas than that of the plurality of apertures of the support member and thus control flow of the gas from the second passage towards the liner member.
However, Snider further teaches the second plurality of apertures of the intermediate member having smaller flow areas than the first plurality of apertures of the support member (Fig 6) and thus controlling flow of the gas from the second passage toward the liner member (Fig 6); in order to provide impingement (Col.6 ll.18-20, 45-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aperture sizing of Snider for the liner assembly of Lee in view of Bunker, Rudrapatna and Snider, in order to adequately adjust the metering/pressure drop of fluid across the various members for their intended purpose (Snider, Col.6 ll.18-20, 45-57). For example, the outer support member (26, Snider; 64, Lee) is meant to provide metering of adequate cooling flow (thus larger holes; Fig 6 of Snider), the intermediate member (Lee, 40; Snider, 22) is meant to provide a significant pressure drop for increased impingement onto the liner member (thus smaller holes; Fig 6, Snider), and the third plurality of apertures (31, Snider) in the liner member (16, Snider; 36, Lee) are meant to provide film cooling (thus larger holes so that film forms with low pressure drop and extends over greater surface area). 
Regarding claim 13, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee in view of Bunker and Rudrapatna, does not teach the support member includes a plurality of apertures for receiving the first cooling gas into the first gas passage.
	However, Snider teaches a liner assembly (10) for a combustor (col.3 ll.38-41), comprising: 
a support member (26) including a first plurality of apertures (28) for receiving a first cooling gas into a first gas passage radially inward of the support member (Figs 6, 16); 
an intermediate member (22) including a second plurality of apertures (29) spaced apart from the support member (Figs 6, 16); and 
a liner member (16) supported by the intermediate member, 
wherein the liner member defines a hot combustion gas duct (Fig 1), and
wherein the intermediate member is positioned intermediate the support member and the liner member (Figs 6, 16).
Snider further teaches the first plurality of apertures (28) used to meter the flow of cooler air into the liner assembly (Col.3 ll.50-51); and a third plurality of holes (31) in the liner member to provide film cooling on the hot gas path side of the liner member (Col.6 ll.54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member (with nondescript means of receiving cooling air 54) of Lee in view of Bunker and Rudrapatna to use the metering holes (and film cooling holes) of Snider to receive cooling air into (and through) the liner assembly, in order to provide metered flow through the assembly and adequate pressure drop for film cooling of the liner member (Snider, Col.2 ll.37-46).
Regarding claim 15, Lee teaches a liner assembly (38) for a combustor, comprising: 
a support member (64); 
an intermediate member (40) including a plurality of apertures (50) spaced apart from the support member (Fig 2), 
wherein the intermediate member comprises a plurality of protrusions (42) and a plurality of recesses (44), 
each of the plurality of protrusions offset from each of the plurality of recesses (Fig 2), 
the intermediate member supported by the support member at the most radially distal point (at 42), from a centerline (11) of the liner assembly (note, Lee discusses the liner assembly with reference to inner liner of combustor 18, however, Lee further teaches the liner assembly is applicable to the outer liner of the combustor in Col.3 ll.39-49), of each of the plurality of protrusions (Figs 1-2), 
wherein each of the plurality of apertures comprises a hole (Fig 2) with an entry opening (Fig 2 below) on one surface (46) fluidly connected to an exit opening (Fig 2 below) on an opposite surface (48) of the intermediate member (Fig 2), 

    PNG
    media_image1.png
    674
    921
    media_image1.png
    Greyscale

the entry opening and the exit opening spaced apart by a thickness (from 46 to 48) of the intermediate member and defining a volume of the hole (Fig 2); and 
a liner member supported by the intermediate member at the most radially proximal point (at 44), from the centerline, of each of the plurality of recesses (Fig 2), 
wherein the liner member defines a combustion chamber (in 18) of the combustor (Figs 1-2), 
wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 2).
Lee does not teach the support member including a first plurality of apertures (such that the apertures of the intermediate member are considered a second plurality of apertures); the liner member comprised of a plurality of tiles spaced apart by open passages; and each of the plurality of tiles comprised of a ceramic matrix composite material.
However, Bunker ([0003-4]) teaches ceramic matrix composite (CMC) materials for high temperature applications such as the combustor liner of the combustion chamber because the material has a higher heat temperature capability. Note, Bunker’s combustor liner CMC component (82) comprises complex geometry and holes (Figs 2-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee to use CMC as the liner member material as taught by Bunker, because MPEP2144.07 provides that the selection of a known material, i.e. CMC, based on its suitability for its intended use, i.e. as high temperature material for combustors, was an obvious extension of prior art teachings, in order to provide high temperature resistance for components such as combustor walls (Bunker, 82; [0003-4]; Figs 2-7). 
Lee in view of Bunker does not teach the support member including a first plurality of apertures; and the liner member being comprised of tiles spaced apart by open passages.
However, Rudrapatna teaches it was known to form inner combustor liners (136) as tiles (158, 159, 160, and 161) with open passages therebetween (200, 300; [0031, 33]) to facilitate thermal expansion between the tiles ([0033]) thereby reducing thermally induced hoop stresses ([0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee in view of Bunker to use the tiles with open passages therebetween as in Rudrapatna, in order to facilitate thermal expansion between the tiles and thereby eliminate/reduce hoop stress in the liner (Rudrapatna [0005, 0033]).
Lee in view of Bunker and Rudrapatna does not teach the support member including a first plurality of apertures. 
However, Snider teaches a liner assembly (10) for a combustor (col.3 ll.38-41), comprising: 
a support member (26) including a first plurality of apertures (28); 
an intermediate member (22) including a second plurality of apertures (29) spaced apart from the support member (Figs 6, 16); and 
a liner member (16) supported by the intermediate member, 
wherein the liner member defines a hot combustion gas duct (Fig 1), and
wherein the intermediate member is positioned intermediate the support member and the liner member (Figs 6, 16).
Snider further teaches the first plurality of apertures (28) used to meter the flow of cooler air into the liner assembly (Col.3 ll.50-51); and a third plurality of holes (31) in the liner member to provide film cooling on the hot gas path side of the liner member (Col.6 ll.54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member (with nondescript means of receiving cooling air 54) of Lee in view of Bunker and Rudrapatna to use the metering holes (and film cooling holes) of Snider to receive cooling air into (and through) the liner assembly, in order to provide metered flow through the assembly and adequate pressure drop for film cooling of the liner member (Snider, Col.2 ll.37-46).
Regarding claim 16, Lee in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the claimed invention as discussed above. Lee further teaches the apertures in the intermediate member being used for impingement cooling (Col.3 ll.61-64).
 Lee in view of Bunker, Rudrapatna, and Snider as discussed so far, does not teach each of the first plurality of apertures has a diameter greater than a diameter of each of the second plurality of apertures.
However, Snider further teaches each of the first plurality of apertures has a diameter greater than a diameter of each of the second plurality of apertures (Fig 6); in order to provide respective metering and impingement functions (Col.6 ll.18-20, 45-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aperture sizing of Snider for the liner assembly of Lee in view of Bunker, Rudrapatna and Snider, in order to adequately adjust the metering/pressure drop of fluid across the various members for their intended purpose (Snider, Col.6 ll.18-20, 45-57). For example, the outer support member (26, Snider; 64, Lee) is meant to provide metering of adequate cooling flow (thus larger holes; Fig 6 of Snider), the intermediate member (Lee, 40; Snider, 22) is meant to provide a significant pressure drop for increased impingement onto the liner member (thus smaller holes; Fig 6, Snider), and the third plurality of apertures (31, Snider) in the liner member (16, Snider; 36, Lee) are meant to provide film cooling (thus larger holes so that film forms with low pressure drop and extends over greater surface area). 
Regarding claim 17, Lee in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the claimed invention as discussed above. Lee in view of Bunker, Rudrapatna, and Snider as discussed si far, does not teach the diameter of each of the first plurality of apertures is between 0.050 - 0.300 inches and the diameter of each of the second plurality of apertures is between 0.020 - 0.050 inches.
However, Snider further teaches the first and second plurality of apertures being metering holes, whose sizes vary in the various members/panels (Col.1 ll.39-42, Col.2 ll.5-11, 29-31 & 47-53, Col.7 ll. 57-end) thus recognizing aperture flow area as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the metering holes in the panels serving “primarily as a pressure drop/flow metering device” such that the larger metering holes 28 of the outer panel (Fig 6) are needed for "a transvane concept, where the hot gas flow is accelerated to a high Mach number, and the pressure drop across the wall is much higher than in traditional transition ducts” and the smaller metering holes 29 (Fig 6) of the intermediate panel would be sufficient to drop the pressure when "the hot gas path velocity if lower and the pressure difference across the wall is also lower” (Col.2 ll.44-53), such that the determination of the optimum or workable ranges of said variable, in this case the operable aperture diameters for holes 28 and 29 being "between about 0.050 - 0.300 inches … [and] 0.020 - 0.050 inches” respectively, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case all the structural limitations as taught by Lee in view of Bunker, Rudrapatna, and Snider as discussed above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to alter the size and number of each set of holes and measure the resultant pressure drop or effective cooling as per Snider, would have been an obvious extension of prior art teachings, to achieve the desired function of each set of apertures (Col.6 ll.18-20, 45-57). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding claim 18, Lee in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the claimed invention as discussed above (including the first plurality of apertures in the support member receiving the cooling gas as per Snider, apertures 28 in support member 26, Fig 6; and the open passages in the liner member as per Rudrapatna, passages 200, 300 between tiles 158, 159, 160, 161; as discussed above). 
Lee further teaches cooling gas received radially inward of the support member flows through the second plurality of apertures (50). 
Lee in view of Bunker, Rudrapatna, and Snider as discussed so far, does not teach the open passages allow the cooling gas flowing through the second plurality of apertures to flow into the combustion chamber.
However, Rudrapatna further teaches the open passages (200, 300; [0031, 33]) allowing the cooling gas flowing on a radially outer side of the liner to flow into the combustion chamber ([0031, 33]); the tiles being advantageous over a single annular wall by facilitating thermal expansion between the tiles ([0033]) thereby reducing thermally induced hoop stresses ([0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Lee in view of Bunker, Rudrapatna, and Snider to use the tiles with open passages therebetween as in Rudrapatna, in order to facilitate thermal expansion between the tiles and thereby eliminate/reduce hoop stress in the liner (Rudrapatna [0005, 0033]).
	Regarding claim 20, Lee in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the claimed invention as discussed above (including the first plurality of apertures being formed in/through the outer support member; Snider, holes 28 in 26; Applied to 64 of Fig 2). Lee further teaches the intermediate member is coupled to the support member at a position on the innermost surface of the outer support member (Fig 2, Col.3 ll.39-49) and the intermediate member is coupled to the liner member at a position inward of the second plurality of apertures (attachment of 36 to 40 at surface 48, radially inward of holes 50; Col.3 ll.39-49).
	Thus, Lee in view of Bunker, Rudrapatna, and Snider, teaches the intermediate member coupled to the support member at a position inward of (at least portions of) the first plurality of apertures (the innermost surface of the outer support member being inward of the first plurality of apertures through the outer support member; just as Applicant’s support member 16 has a first plurality of apertures 30 extending therethrough, and Applicant’s intermediate member 14 is coupled to Applicant’s support member 16 at the innermost surface 46 of Applicant’s support member in Applicant’s Figs 2-3) and the intermediate member is coupled to the liner member at a position inward of the second plurality of apertures (the innermost surface, Lee 48, of the intermediate member attached to the liner member, Lee 36, inward of the apertures, Lee 50, through the intermediate member). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bunker and Rudrapatna, and further in view of Roldan 8667801.
Regarding claim 8, Lee in view of Bunker and Rudrapatna teaches all the limitations of the claimed invention as discussed above. Lee further teaches the intermediate member is comprised of a metallic material (Col.4 ll.49-52; brazing defined as a method of joining to metals with a third metal according to Merriam Webster Dictionary).
Lee in view of Bunker and Rudrapatna does not teach the support member is also comprised of a metallic material. 
However, Roldan teaches a liner assembly (50 including subassembly 66; Col.5 ll.22-25; Fig 5) for a combustor (50: combustor liner assembly), comprising: 
a support member (outer tubular member 70; Figs 5-6); 
an intermediate member (middle band 72; Fig 5) having a plurality of protrusions (Fig 6 above) and a plurality of recesses (Recesses B; Fig 6 above), the intermediate member being coupled to the support member at a tangent of each protrusion (Fig 6 above), 
and a liner member (inner tubular member 68; Fig 5) comprised of "any suitable material" different from or the same as the material of the support member (Col.5 ll.41-44), the liner member being coupled to the intermediate member at a tangent of each recess (Fig 6 above) and defining a combustion chamber (Col.8 ll.13-14) of the combustor, 
wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 5-7) and includes a plurality of apertures (100), wherein the plurality of apertures are spaced apart from the support member (by the thickness of each protrusion (Fig 6 above); and 
wherein the support member is comprised of a metallic material (Col.7 ll.35-37; brazing defined as a method of joining to metals with a third metal according to Merriam Webster Dictionary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript material of the support member of Lee in view of Bunker and Rudrapatna to be metallic as taught by Roldan, because MPEP2144.07 provides that the selection of a known material, i.e. metallic material (Roldan Col.7 ll.35-37), based on its suitability for its intended use, i.e. as material for the outer support member of a three-layer combustor liner (70 of Roldan’s assembly 50/66; 38 of Lee), was an obvious extension of prior art teachings. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bunker and Rudrapatna, and further in view of Bhangu 4315406.
Regarding claim 19, Lee in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the claimed invention as discussed above. Lee in view of Bunker, Rudrapatna, and Snider as discussed so far, does not teach the second plurality of apertures is longitudinally offset from the first plurality of apertures.
However, Snider further teaches longitudinally offsetting the second plurality of apertures from the first plurality of apertures as one of any appropriate configuration/layout (Fig 6; Col.6 ll.18-23).
Additionally, Bhangu teaches the use of offset between apertures (32) in a first member (30) and apertures (38) in a second member to provide convective cooling (Col.3 ll.23-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Bunker, Rudrapatna, and Snider to have longitudinally offset apertures, in order to additionally provide convective cooling to the intermediate member (Bhangu; Col.3 ll.23-27).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bunker, and Rudrapatna, and further in view of Benoit 20080304959
Regarding Claim 21, Lee in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above (including the liner member being ceramic, Bunker [0003-4]). Lee further teaches the intermediate member being metallic (Col.4 ll.45-52; brazing defined as a method of joining to metals with a third metal according to Merriam Webster Dictionary)
Lee in view of Bunker and Rudrapatna as discussed so far does not teach the intermediate member has a coefficient of thermal expansion 2-4 times greater than the coefficient of thermal expansion of the liner member.
However, Benoit teaches a wall assembly for a turbomachine combustion chamber ([0071]) comprising a hot gas path ceramic component (7; [0014]) and an intermediate member (3; [0012]) with protrusions and recesses (Fig 2) wherein the intermediate member is made of metal ([0016]) which has an expansion coefficient of two to five times that of the ceramic component ([0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the metallic and ceramic combustion liner assembly materials/material-attributes as taught by Benoit, to the metallic and ceramic combustion liner assembly of Lee in view of Bunker and Rudrapatna, in order to make use of both the high temperature performance of CMC materials and the deformation characteristics of metallic materials  (Benoit [0015-16]). 

Response to Arguments
Applicants arguments filed 01 September 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/STEPHANIE SEBASCO CHENG/             Examiner, Art Unit 3741